UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: For the quarterly period ended September 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: For the transition period from to Commission File Number: 000-51465 United American Petroleum Corp. (Exact name of registrant as specified in its charter) Nevada 20-1904354 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9600 Great Hills Trail, Suite 150W, Austin, TX 78759 (Address of principal executive offices) (Zip Code) (512) 852-7888 (Registrant’s Telephone Number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes o No Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No As of November 14, 2012, there were 50,034,543 shares of the issuer's $.001 par value common stock issued and outstanding. 1 TABLE OF CONTENTS PART I FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures about Market Risk 20 Item 4. Controls and Procedures 20 PART II OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. Mine Safety Disclosures 20 Item 5. Other Information 21 Item 6. Exhibits 21 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. UNITED AMERICAN PETROLEUM CORP. CONDENSED CONSOLIDATED BALANCE SHEETS UNAUDITED SEPTEMBER 30, DECEMBER 31, ASSETS CURRENT ASSET Cash $ Accounts receivable Related party receivables Prepaid expenses - Other receivable - Total current assets Oil and gas properties (full cost method): Evaluated, net of accumulated depletion of $80,359 and $23,135 as of September 30, 2012 and December 31, 2011, respectively Unevaluated TOTAL ASSETS $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued liabilities Other payable Total current liabilities Accrued interest - Convertible note payable, net of discount of $1,561,997 as of December 31, 2011 - Embedded derivative liability - Asset retirement obligation TOTAL LIABILITIES STOCKHOLDERS' DEFICIT Common stock, $0.001 par value, 100,000,000 shares authorized, 47,250,000 shares issued and50,034,043 and 44,000,000 shares outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 3 UNITED AMERICAN PETROLEUM CORP. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS PERIODS ENDED SEPTEMBER 30, 2 UNAUDITED FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2012 FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2011 FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2012 FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2011 REVENUE Oil and Gas sales $ Administrative Income TOTAL REVENUE OPERATING EXPENSES (INCOME) Lease operating expenses Accretion expense Depletion expense General and administrative TOTAL OPERATING EXPENSES NET LOSS BEFORE OTHER EXPENSE ) OTHER INCOME (EXPENSE) Interest Income (Expense) Gain (Loss) on embedded derivatives - ) ) ) Total Other Income (Expense) NET INCOME (LOSS) $ ) $ ) $ ) $ ) INCOME (LOSS) PER SHARE - BASIC ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING - BASIC INCOME (LOSS) PER SHARE - DILUTED ) ) ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING - DILUTED The accompanying notes are an integral part of these financial statements. 4 UNITED AMERICAN PETROLEUM CORP. CONSOLIDATED STATEMENTS OF CASH FLOW UNAUDITED FOR THE FOR THE NINE MONTHS ENDED NINE MONTHS ENDED SEPTEMBER 30, 2012 SEPTEMBER 30,2011 CASH FLOWS FROM OPERATING ACTIVITIES: Net (loss) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depletion expense Accretion expense Amortization of debt discount Loss on embedded derivatives Change in assets and liabilities (Increase) Decrease inaccounts receivable ) ) Decrease in related party receivable ) - (Increase) in other receivable ) Increase in prepaid expense ) - Increase (Decrease) inaccounts payable and accrued expenses ) Increase in accrued interest ) Increase in revenue payable - Net cash (used in) operating activities ) ) CASH FLOWS USED IN INVESTING ACTIVITIES: Acquisition of oil and gas properties ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Issuance of convertible notes Payment of note payable - ) Payment of related party notes payable - ) Net cash provided by financing activities NET INCREASE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS - BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS - END OF PERIOD $ $ SUPPLEMENTAL CASH FLOW INFORMATION: Cash paid during the period for: Interest $ - $ - Taxes - - NON CASH TRANSACTIONS: Conversion of convertible notes payable $ $ - Conversion of accrued interest - Discount from derivative liabilities - Discount to additional paid-in capital from relative fair value of warrants - Settlement of derivative liabilities to additional paid-in capital - Discount to notes payable from relative fair value of warrants - Acquisition of oil and gas properties for debt The accompanying notes are an integral part of these financial statements. 5 UNITED AMERICAN PETROLEUM CORP. NOTESTO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. Nature of Operations and Basis of Presentation Nature of Operations 4 Phoenix Oil & Gas, LLC, a limited liability company, was formed under the laws of the state of Texas on October 19, 2009 (“Predecessor”).On August 10, 2010, United American Petroleum Corp. was incorporated under the laws of the state of Nevada (“United”).United’s principal business was the acquisition and management of leasehold interests in petroleum and natural gas rights, either directly or indirectly, and the exploitation and development of properties subject to these leases. On October 15, 2010, United purchased the Lozano and Marcee working interests from Predecessor, triggering predecessor accounting and financial statement presentation. Successor company references herein are referring to consolidated information pertaining to United. Predecessor company references herein relate to 4 Phoenix Oil & Gas, LLC a former working interest owner of the Lozano lease. On December 31, 2010, United entered into a Plan of Merger (the “Merger”) with Forgehouse, Inc., a Nevada corporation (“Forgehouse”) and its then newly formed wholly-owned subsidiary, United PC Acquisition Corp. (“Merger Sub”). Following the closing and pursuant to the Plan of Merger, effective as of December 31, 2010, United merged with and into Merger Sub with United surviving (the “Reverse Merger”). United, as a wholly-owned subsidiary of Forgehouse was then merged with and into Forgehouse, with Forgehouse surviving, and Forgehouse changed its name to United American Petroleum Corp. in connection with such merger.For accounting purposes, the Merger was treated as a reverse merger and a recapitalization of United.The merger transaction was deemed to be a reverse acquisition, where the Company (the legal acquirer) is considered the accounting acquiree and United (the legal acquiree) is considered the accounting acquirer. The Company is deemed a continuation of the business of United, and the historical financial statements of United became the historical financial statements of the Company. In these notes, the terms “United,” the “Company,” “we,” “us,” “successor," or “our” mean United American Petroleum Corp. and its subsidiaries. Basis of Presentation These condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim consolidated financial information and with the instructions to Securities and Exchange Commission (“SEC”) Form 10-Q and Article 8 of SEC Regulation S-X. The principles for interim consolidated financial information do not require the inclusion of all the information and footnotes required by generally accepted accounting principles for complete consolidated financial statements. Therefore, these condensed consolidated financial statements should be read in conjunction with the Company’s audited consolidated financial statements on Form 10-K for the year ended December 31, 2011. The condensed consolidated financial statements included herein are unaudited; however, in the opinion of management, they contain all normal recurring adjustments necessary for a fair statement of the condensed results for the interim periods. Operating results for the nine month period ended September 30, 2012 are not necessarily indicative of the results that may be expected for the year ending December 31, 2012. We made certain reclassifications to prior-period amounts to conform to the current presentation. 2. Going Concern The Company has incurred a net loss and negative operating cash flows since inception throughSeptember 30, 2012. These factors raise substantial doubt about the Company's ability to continue as a going concern. The Company's management is implementing plans to sustain the Company’s cash flow from operating activities and/or acquire additional capital funding. The consolidated financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. 6 UNITED AMERICAN PETROLEUM CORP. NOTESTO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 3. Related Party Transactions As of September 30, 2012, the Company had a related party receivable of $29,517.As of December 31, 2011, the Company had a related party payable in the amount of $25,718.The September 30, 2012 balance is related to one company with working interest amounts payable to the Company.The December 31, 2011 balance is related to two companies with working interest amounts receivable from the Company.Our directors are also officers in these related companies.As of September 30, 2012 and December 31, 2011, the Company has presented related party payables on the balance sheet. 4. Embedded Derivative Liabilities Conversion Option Liability As described in Note 7, the Company hasissuedconvertible notes with certain reset provisions. The Company accounted for these reset provisions in accordance with ASC 815-40, which requires that the Company bifurcate the embedded conversion option as a liability at the grant date and to record changes in fair value relating to the conversion option liability in the statement of operations as of each subsequent balance sheet date.The debt discount related to the convertible note is amortized over the life of the note using the effective interest method.See Note6 for a reconciliation of the changes in fair value of the Company’s embedded derivative. December 31, 2010 Convertible Notes (referred to herein as “First Financing”) On April 13, 2012, the Company converted a $620,000 convertible note into 1,240,000 shares of common stock.On the conversion date, the Company determined a fair value of $1,280,115 for the conversion option liability for this convertible note using the Black Scholes Option Pricing Model based upon the following:dividend yield of -0-%, volatility of 108.17%, risk free rate of 0.27% and an expected term of approximately 1.72 years.The Company recognized a non-cash loss included in other income (expense) of $982,960 preceding conversion for the nine months ended September 30, 2012. On June 1, 2012, the Company converted $590,000 of its convertible notes into 1,180,000 shares of common stock.On the conversion date, the Company determined a fair value of $955,179 for these convertible notes using the Black Scholes Option Pricing Model based upon the following: dividend yield of -0-%, volatility of 111.24%, risk free rate of 0.25% and an expected term of approximately 1.58 years.The Company recognized a non-cash loss included in other income (expense) of $668,692 preceding conversion for the nine months ended September 30, 2012. For the nine months ended September 30, 2012, the Company recognized a reduction of embedded derivative from the first installment of its convertible notes in the amount of $2,235,294.This amount was recorded to additional paid-in capital. October 14, 2011 Convertible Notes (referred to herein as “Second Financing”) On June 7, 2012, the Company converted $1,590,000 of its convertible notes into 3,180,000 shares of common stock.On the conversion date, the Company determined a fair value of $2,258,375 for these convertible notes using the Black Scholes Option Pricing Model based upon the following: dividend yield of -0-%, volatility of 102.93%, risk free rate of 0.27% and an expected term of approximately 2.35 years.The Company recognized a non-cash loss included in other expense of $674,380 preceding conversion for the nine months ended September 30, 2012. For the nine months ended September 30, 2012, the Company recognized a reduction of embedded derivative from the second installment of its convertible notes in the amount of $2,258,375.This amount was recorded to additional paid-in capital. 7 UNITED AMERICAN PETROLEUM CORP. NOTESTO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 5. Detachable Warrants As described in Note 7, the Company issued convertible notes with detachable warrants. The Company accounted for these detachable warrants in accordance with ASC 470-20, which requires that the Company calculate the relative fair value of the warrants at the grant date and record the relative fair value as a discount to the related note payable with an offset to additional paid-in capital. The Company amortizes the debt discount associated with the warrants over the life of the convertible notes using the effective interest method. On February 10, 2012, the Company determined a relative fair value of $61,354 for the detachable warrants for the fourth installment of the convertible notes. In calculating the relative fair value of the warrants, the Company used the Black Scholes Option Pricing Model based upon the following assumptions: dividend yield of -0-%, volatility of 110.77%, risk free rate of 1.04% and an expected term of approximately 5 years. On March 30, 2012, the Company determined a relative fair value of $130,853 for the detachable warrants for the fifth installment of the convertible notes. In calculating the relative fair value of the warrants the Company used the Black Scholes Option Pricing Model based upon the following assumptions: dividend yield of -0-%, volatility of 110.64%, risk free rate of 1.04% and an expected term of approximately 5 years. On June 4, 2012, the Company determined a relative fair value of $97,313 for the detachable warrants for the fifth installment of the convertible notes. In calculating the relative fair value of the warrants, the Company used the Black Scholes Option Pricing Model based upon the following assumptions: dividend yield of -0-%, volatility of 112.94%%, risk free rate of 0.27% and an expected term of approximately 4.69 years. A summary of warrant activity for the period from December 31, 2011 through September 30, 2012 is presented below: Number of Warrants Weighted Average Exercise Price Weighted Average Remaining Contract Term Outstanding December 31, 2011 $ 3.87years Issued $ 4.17 years Exercised - - - Outstanding September 30, 2012 $ 3.93 years Exercisable, September30, 2012 $ 3.93 years Shares Reserved for Future Issuance The Company has reserved shares for future issuance upon of its warrants as follows: Warrants Reserved shares atSeptember 30, 2012 8 UNITED AMERICAN PETROLEUM CORP. NOTESTO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 6. Fair Value The Company measures fair value in accordance with a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). The three levels of the fair value hierarchy are described below: Level 1 Unadjusted quoted prices in active markets that are accessible at the measurement date for identical, unrestricted assets or liabilities; Level 2 Quoted prices in markets that are not active, or inputs that are observable, either directly or indirectly, for substantially the full term of the asset or liability; and Level 3 Prices or valuation techniques that require inputs that are both significant to the fair value measurement and unobservable (supported by little or no market activity). The following is a reconciliation of the conversion option liability and detachable warrant liability for which Level 3 inputs were used in determining fair value: Beginning balance January 1, 2012 $ Initial recognition of debt derivative from issuance of February 10, 2012, $150,000 convertible note Initial recognition of debt derivative from issuance of March 30, 2012, $250,000 convertible note Initial recognition of debt derivative from issuance of June 4, 2012, $215,000 convertible note Mark to marketof debt derivative Other Total debt derivative preceding conversion Reduction of debt derivative from conversion Debt derivative as of September 30, 2012 $ - During the nine months ended September 30, 2012, the loss on embedded derivatives in the condensed consolidated statement of operations consisted of a loss on the change in fair value of $2,326,032 and a loss of $704,186 which was the amount by which the embedded derivative liabilities exceeded the principal of the related notes payable on the date the notes were issued. The Company’s conversion option liabilities are valued using pricing models and the Company generally uses similar models to value similar instruments. Where possible, the Company verifies the values produced by its pricing models to market prices. Valuation models require a variety of inputs, including contractual terms, market prices, yield curves, credit spreads, measures of volatility and correlations of such inputs. These consolidated financial liabilities do not trade in liquid markets, and as such, model inputs cannot generally be verified and do involve significant management judgment. Such instruments are typically classified within Level 3 of the fair value hierarchy. See Note 4 for Black Scholes Option Pricing Model inputs. 9 UNITED AMERICAN PETROLEUM CORP. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 7. Convertible Note Payable Credit Facility – October 14, 2011 On October 14, 2011, weentered into a Note and Warrant Purchase Agreement with an investor pursuant to which the investor agreed to lend the Company up to $1,500,000 in multiple installments in exchange for a senior secured convertible promissory note with a conversion price of $0.50 per share and five-year warrants to acquire shares of common stock at an exercise price of $1.00 per share in the amount of each installment. The first installment of $400,000 was delivered on the date of the Purchase Agreement and we issued 400,000 warrants to the investor in connection with the first installment. The notes mature on October 14, 2014, or upon default, whichever is earlier and bear interest at an annual rate of 10%. The second installment of $550,000 was delivered on November 29, 2011 and we issued 550,000 warrants in connection with the second installment. The third installment of $25,000 was delivered on December 19, 2011 and we issued 25,000 warrants in connection with the third installment. The fourth installment of $150,000 was delivered on February 10, 2012 and we issued 150,000 warrants in connection with the fourth installment. The fifth installment of $250,000 was delivered on March 30, 2012 and we issued 250,000 warrants in connection with the fifth installment. The sixth installment of $215,000 was delivered on June 4, 2012 and we issued 430,000 warrants in connection with the sixth installment. Using a pro rata contribution, the Company allocated the proceeds of the February 10, 2012, March 30, 2012 and June 4, 2012, convertible notes (which were delivered during the nine months ended September 30, 2012) first to the relative fair value of the warrants and the remainder to the fair value of the embedded derivative on the date of grant as follows: Notes issued in 2012 February 10, March 30, June 4, Total Total Proceeds $ Allocated to: Conversion Option Liability Relative Fair Value of Warrants Total Fair Value of Derivative Debt Discount ) Loss on debt derivative $ During the nine months ended September 30, 2012 and 2011, the Company amortized $2,155,448 and $85,234 of the debt discount to interest expense.The debt discount from the convertible notes was immediately expensed upon the conversion of the convertible notes during the period ended September 30, 2012. 10 UNITED AMERICAN PETROLEUM CORP. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 7. Convertible Note Payable Conversion of Convertible Notes December 31, 2010 Convertible Note Installments (First Financing) On April 13, 2012, the Company issued 1,240,000 shares of common stock to one investor who elected to convert the outstanding principal amount of $620,000 due on its convertible promissory note date December 31, 2010 at a conversion price of $0.50 per share as provided in the note agreement. On June 1, 2012, the Company issued 1,180,000 shares of common stock to one investor who elected to convert the outstanding principal amount of $590,000 due on its convertible promissory notes dated January 1, 2011, March 9, 2011, June 20, 2011 and June 30, 2011 at a conversion price of $0.50 per share as provided in the note agreement. On June 11, 2012, the Company issued 300,481 shares of common stock to one investor who elected to convert all of their accrued interest in the amount of $150,240 on its convertible notes from its first financing at a conversion price of $0.50 per share as provided in the note agreement. October 14, 2011 Convertible Note Installments (referred to herein as “Second Financing”) On June 7, 2012, the Company issued 3,314,062 shares of common stock to one investor who elected to convert the outstanding principal amount of $1,590,000 and all of the accrued interest due on its convertible promissory notes dated October 14, 2011, November 29, 2011, December 19, 2011, February 10, 2012, March 30, 2012 and June 4, 2012 at a conversion price of $0.50 per share as provided in the note agreement. 8.Subsequent Events On October 11, 2012, the Company filed with the Nevada Secretary of State, a Certificate of Designations, Establishing the Designations, Preferences, Limitations and Relative Rights of Its Series B Preferred Stock (the “Designation”).The Designation, which was approved by the Board of Directors on October 9, 2012, provided for the designation of a series of 1,000 shares of Series B Preferred Stock, par value $0.001 (the “Series B Preferred Stock”).The Series B Preferred Stock has no dividend rights, no liquidation preference, no redemption rights and no conversion rights. The Series B Preferred Stock has the right, voting in aggregate, to vote on all shareholder matters (including, but not limited to at every meeting of the stockholders of the Company and upon any action taken by stockholders of the Company with or without a meeting) equal to fifty-one percent (51%) of the total vote (the “Super Majority Voting Rights”). Additionally, we are not allowed to adopt any amendments to our Bylaws, Articles of Incorporation, as amended, make any changes to the Certificate of Designations establishing the Series A Preferred Stock, or effect any reclassification of the Series A Preferred Stock, without the affirmative vote of at least 66-2/3% of the outstanding shares of the Series B Preferred Stock. No shares of the Company’s newly designated Series B Preferred Stock have been issued. The Company also filed a Certificate of Withdrawal with the Secretary of State of Nevada on October 11, 2012, which terminated its previous designation of Series A Convertible Preferred Stock, of which no shares were outstanding as of such termination. On October 31, 2012, the Company dissolved its wholly owned subsidiary, Northern Future Energy Corporation. 11 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. Forward Looking Statements This Quarterly Report of United American Petroleum Corp. on Form 10-Q contains forward-looking statements, particularly those identified with the words “anticipates,” “believes,” “expects,” “plans,” “intends,” “objectives” and similar expressions. These statements reflect management's best judgment based on factors known at the time of such statements. The reader may find discussions containing such forward-looking statements in the material set forth under “Management's Discussion and Analysis and Plan of Operations,” generally, and specifically therein under the captions “Liquidity and Capital Resources” as well as elsewhere in this Quarterly Report on Form 10-Q. Actual events or results may differ materially from those discussed herein. The forward-looking statements specified in the following information have been compiled by our management on the basis of assumptions made by management and considered by management to be reasonable. Our future operating results, however, are impossible to predict and no representation, guarantee, or warranty is to be inferred from those forward-looking statements. The assumptions used for purposes of the forward-looking statements specified in the following information represent estimates of future events and are subject to uncertainty as to possible changes in economic, legislative, industry, and other circumstances. As a result, the identification and interpretation of data and other information and their use in developing and selecting assumptions from and among reasonable alternatives require the exercise of judgment. To the extent that the assumed events do not occur, the outcome may vary substantially from anticipated or projected results, and, accordingly, no opinion is expressed on the achievability of those forward-looking statements. No assurance can be given that any of the assumptions relating to the forward-looking statements specified in the following information are accurate, and we assume no obligation to update any such forward-looking statements. Critical Accounting Policy and Estimates. Our Management's Discussion and Analysis of Financial Condition and Results of Operations section discusses our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of these financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. On an on-going basis, management evaluates its estimates and judgments, including those related to revenue recognition, accrued expenses, financing operations, and contingencies and litigation. Management bases its estimates and judgments on historical experience and on various other factors that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. The most significant accounting estimates inherent in the preparation of our financial statements include estimates as to the appropriate carrying value of certain assets and liabilities which are not readily apparent from other sources.In addition, these accounting policies are described at relevant sections in this discussion and analysis and in the notes to the financial statements included in this Quarterly Report on Form 10-Q for the period ended September 30, 2012. Oil and Gas Properties The Company follows the full cost method of accounting for its investments in oil and gas properties. Under the full cost method, all costs associated with the exploration of properties are capitalized into appropriate cost centers within the full cost pool.Internal costs that are capitalized are limited to those costs that can be directly identified with acquisition, exploration, and development activities undertaken and do not include any costs related to production, general corporate overhead, or similar activities.Cost centers are established on a country-by-country basis. Capitalized costs within the cost centers are amortized on the unit-of-production basis using proved oil and gas reserves. The cost of investments in unproved properties and major development projects are excluded from capitalized costs to be amortized until it is determined whether or not proved reserves can be assigned to the properties. Until such a determination is made, the properties are assessed annually to ascertain whether impairment has occurred.The costs of drilling exploratory dry holes are included in the amortization base immediately upon determination that the well is dry. 12 For each cost center, capitalized costs are subject to an annual ceiling test, in which the costs shall not exceed the cost center ceiling.The cost center ceiling is equal to i) the present value of estimated future net revenues computed by applying current prices of oil and gas reserves (with consideration of price changes only to the extent provided by contractual arrangements) to estimated future production of proved oil and gas reserves as of the date of the latest balance sheet presented, less estimated future expenditures (based on current costs) to be incurred in developing and producing the proved reserves computed using a discount factor of ten percent and assuming continuation of existing economic conditions;plus ii) the cost of properties not being amortized; plus iii) the lower of cost or estimated fair value of unproven properties included in the costs being amortized; less iv) income tax effects related to differences between the book and tax basis of the properties.If unamortized costs capitalized within a cost center, less related deferred income taxes, exceed the cost center ceiling, the excess is charged to expense and separately disclosed during the period in which the excess occurs. Share-Based Compensation The Company accounts for share-based compensation in accordance with Accounting Standards Codification subtopic 718-10, Stock Compensation (“ASC 718-10”).This requires the measurement and recognition of compensation expense for all share-based payment awards made to employees and directors, including employee stock options and employee stock purchases related to an Employee Stock Purchase Plan based on the estimated fair values. As of September 30, 2012, there were no outstanding employee stock options. Recent Accounting Pronouncements There were various updates recently issued, most of which represented technical corrections to the accounting literature or application to specific industries and are not expected to a have a material impact on the Company's financial position, results of operations or cash flows. Overview. United American Petroleum Corp. (“we” or the “Company”), formerly Forgehouse, Inc., was incorporated in the State of Nevada on November 19, 2004. On December 31, 2010, we entered into and closed an Agreement and Plan of Merger (“Merger Agreement”) with our then newly formed wholly-owned subsidiary, United PC Acquisition Corp., a Nevada corporation (“Merger Sub”), and United American Petroleum Corp., a Nevada Corporation (“United”) (the “Merger Transaction”), pursuant to which Merger Sub merged with and into United with United surviving, making United our new wholly-owned subsidiary. Immediately thereafter and pursuant to the Merger Agreement, United merged with and into the Company, with the Company surviving and we changed our name to “United American Petroleum Corp.” In connection with the Merger Transaction, we assumed all of United’s contractual obligations and acquired certain oil and gas properties of United located in Texas. The Merger Transaction was deemed to be a reverse acquisition, where the Company (the legal acquirer) is considered the accounting acquiree and United (the legal acquiree) is considered the accounting acquirer. The Company is deemed a continuation of the business of United, and the historical financial statements of United became the historical financial statements of the Company. Recent Events. On October 11, 2012, the Company filed with the Nevada Secretary of State, a Certificate of Designations, Establishing the Designations, Preferences, Limitations and Relative Rights of Its Series B Preferred Stock (the “Designation”).The Designation, which was approved by the Board of Directors on October 9, 2012 and authorized under the Company’s Articles of Incorporation, which provides the Board of Directors the right to designate series of preferred stock, provided for the designation of a series of 1,000 shares of Series B Preferred Stock, par value $0.001 (the “Series B Preferred Stock”).The Series B Preferred Stock have no dividend rights, no liquidation preference, no redemption rights and no conversion rights. The Series B Preferred Stock have the right, voting in aggregate, to vote on all shareholder matters (including, but not limited to at every meeting of the stockholders of the Company and upon any action taken by stockholders of the Company with or without a meeting) equal to fifty-one percent (51%) of the total vote (the “Super Majority Voting Rights”). Additionally, we are not allowed to adopt any amendments to our Bylaws, Articles of Incorporation, as amended, make any changes to the Certificate of Designations establishing the Series A Preferred Stock, or effect any reclassification of the Series A Preferred Stock, without the affirmative vote of at least 66-2/3% of the outstanding shares of the Series B Preferred Stock. No shares of the Company’s newly designated Series B Preferred Stock have been issued. The Company also filed a Certificate of Withdrawal with the Secretary of State of Nevada on October 11, 2012, which terminated its previous designation of Series A Convertible Preferred Stock, of which no shares were outstanding as of such termination. 13 Our Business. We are an exploration company engaged in the acquisition, exploration, development and production of oil and gas properties.Our principal business is the acquisition of leasehold interests in petroleum and natural gas rights, either directly or indirectly, and the exploitation and development of properties subject to these leases.Our primary focus is to develop our properties that have potential for near-term production. We also provide operational expertise for several third-party well owners out of our operation base in Austin, Texas. We currently have proved reserves in the State of Texas. The following discussion of our financial condition and results of operations should be read in conjunction with our financial statements for the period ended September 30, 2012, together with notes thereto, which are included in this Quarterly Report. Results of Operations for the three months ended September 30, 2012, as compared to the three months ended September 30, 2011. Revenues.We had total revenues of $245,707 for the three months ended September 30, 2012, which were generated from oil and gas sales of $194,723 and administrative revenue of $50,894.This was a $178,824 increase from total revenues of $66,883 for the three months ended September 30, 2011, which were generated from oil and gas sales of $48,460 and administrative revenue of $18,423. Our administrative revenue increase was a result of income derived from well administrative fees charged through United Operating, LLC, our wholly-owned subsidiary, to third party well owners for managing and accounting for the development and production of their oil and gas property interests. The following table sets forth the revenue and production data for the three months ended September 30, 2012 and 2011. THREE MONTHS ENDED SEPTEMBER 30, THREE MONTHS ENDED SEPTEMBER 30, INCREASE (DECREASE) % INCREASE (DECREASE) REVENUES Oil and Gas Revenues $ $ $ % Administrative revenues % Total Revenues $ $ $ % PRODUCTION: Total production (BOE) % BOPD % AVERAGE SALES PRICES: Price per BOE $ $ $ 12 % For the three months ended September 2012, we increased total barrels of oil equivalent (BOE) produced by 259% over the same period in the prior year.For the three months ended September 30, 2012 and 2011, total BOE produced was 2,012 and 560, respectively.The increase in oil and gas production and revenues is primarily related to production increases on the Lozano, McKenzie, and Welder properties.The Company conducted workover procedures on these properties during 2012 which has yielded significant increases in production for the current year’s period over the prior year’s period. 14 During the three months ended September 30, 2012, we increased our barrels of oil per day (BOPD) produced to an average of 22.05 BOPD from 6.14 BOPD for the three months ended September 30, 2012. Operating Expenses. For the three months ended September 30, 2012, our total operating expenses were $404,508, which consisted of lease operating expenses of $105,827, accretion expense of $1,757, depletionexpense of $21,922, andgeneral and administrative expenses of $275,002.By comparison, for the three months ended September 30, 2011, our total operating expenses were $181,207, which consisted of lease operating expenses of $26,193, accretion expense of $258, depletionexpense of $1,475, andgeneral and administrative expenses of $153,281. The following table sets forth information relating to our operating expenses for the three months ended September 30, 2012 and 2011. THREE MONTHS ENDED SEPTEMBER 30, THREE MONTHS ENDED SEPTEMBER 30, INCREASE (DECREASE) % INCREASE (DECREASE) LEASE OPERATING EXPENSES Lease and well operating expenses $ $ $ % Workover expenses % Legal, title and administrative well expenses ) %) Total Lease Operating Expenses $ $ $ % DEPRECIATION AND ACCRETION EXPENSE Depreciationand Accretion expense % GENERALAND ADMINISTRATIVE EXPENSE Public reporting and compliance related expense 77 % Employee and officer expenses % Other general and administrative expenses 35 % Total GeneralAND Administrative Expenses $ $ $ 79 % For the three months ended September 30, 2012 compared to the three months ended September 30, 2011, we incurred increases in lease and well operating expenses of $32,440 or 323% related to the properties acquired in 2012 and increases in production activities on our properties.During the three months ended September 30, 2012, we worked over the Lozano property resulting in an increase to workover expenses of $54,423 or 820%, from the prior period. During the three months ended September 30, 2012 compared to the three months ended September 30, 2011, our depreciation and accretion expenses increased by $21,946 or 1,266% due to an increase in our production and producing properties. The increase in general and administrative expenses of $121,720 or 79% during the three months ended September 30, 2012, compared to the prior period, was largely due to increases in public reporting and compliance related expenses and employee and officer expenses of $39,086 and $68,371, respectively.These increases are directly attributable to our cost of operating as a public company. Net Operating Loss.For the three months ended September 30, 2012, our total net operating loss was $158,801 as compared to a net operating loss of $114,324 from the prior period, an increase of $44,477 or 39% from the prior period. Our net operating loss increased over the prior period due to workover procedures and costs related to operating as a public company, which were offset by increases in oil and gas sales. 15 Other Income (Expense). For the three monthsended September 30, 2012, we had interest income of $21,548 associated with the conversion of certain of our previously outstanding convertible promissory notes during the period, compared to interest expense of $38,713 for the three months ended September 30, 2011, relating to our outstanding convertible promissory notes. Net Income (Loss). For the three months ended September 30, 2012, our net loss was $137,253, as compared to a net loss of $642,783 for the three months ended September 30, 2011, a decrease in net loss of $505,530 or 78.6% from the prior period. Results of Operations for the nine months ended September 30, 2012, as compared to the nine months ended September 30, 2011. Revenues.We had total revenues of $525,997 for the nine months ended September 30, 2012, which were generated from oil and gas sales of $376,140 and administrative revenue of $149,857.This is in comparison to revenues of $144,169 for the nine months ended September 30, 2011, which were generated from oil and gas sales of $72,192 and administrative revenue of $71,977. Our administrative revenue increase was a result of income derived from well administrative fees charged through United Operating, LLC, our wholly-owned subsidiary, to third party well owners for managing and accounting for the development and production of their oil and gas property interests. The following table sets forth the revenue and production data for thenine months ended September 30, 2012 and 2011. NINE MONTHS ENDED SEPTEMBER 30, NINE MONTHS ENDED SEPTEMBER 30, INCREASE (DECREASE) % INCREASE (DECREASE) REVENUES Oil and Gas Revenues $ $ $ % Administrative revenues % Total Revenues $ $ $ % PRODUCTION: Total production (BOE) % BOE per day % AVERAGE SALES PRICES: Price per BOE $ $ $ 14 % For the nine months ended September 2012, we increased total BOE produced 358% over the same period in the prior year.For the nine months ended September 30, 2012 and 2011, total BOE produced was 4,346 and 948, respectively.The increase in oil and gas production and revenues is primarily related to production increases on the Lozano, McKenzie, and Welder properties.We conducted workover procedures on these properties during 2012 which has yielded significant increases in production over the prior year’s production for the same period. Operating Expenses. For the nine months ended September 30, 2012, our total operating expenses were $1,114,302, which consisted of lease operating expenses of $343,531, accretion expense of $5,271, depletionexpense of $57,224, andgeneral and administrative expenses of $708,276.By comparison, for the nine months ended September 30, 2011, our total operating expenses were $761,153, which consisted of lease operating expenses of $41,310, accretion expense of $763, depletionexpense of $5,677, andgeneral and administrative expenses of $713,403. The increase in lease operating expenses between the comparable periods is due to workovers that we conducted on our wells. 16 The following table sets forth information relating to our operating expenses for the nine months ended September 30, 2012 and 2011. NINE MONTHS ENDED SEPTEMBER 30, NINE MONTHS ENDED SEPTEMBER 30, INCREASE (DECREASE) % INCREASE (DECREASE) LEASE OPERATING EXPENSES Lease and well operating expenses $ $ $ % Workover expenses % Legal, title and administrative well expenses ) %) Total Lease Operating Expenses $ $ $ % DEPLETION ANDACCRETION EXPENSE Depreciationand Accretion expense % GENERALAND ADMINISTRATIVE EXPENSE Public reporting and compliance related expense 4 % Employee and officer expenses ) (4 %) Other general and administrative expenses ) (6 %) Total Generaland Administrative Expenses $ $ $ ) (1 %) For the nine months ended September 30, 2012 compared to the nine months ended September 31, 2011, we incurred increases in lease and well operating expenses of $182,461 due to properties acquired in 2012 and increases in production activities on our properties.During the nine months ended September 30, 2012, the Company worked over the Lozano property resulting in an increase to workover activity of $130,737. During the nine months ended September 30, 2012 compared to the nine months ended September 31, 2011, our depreciation and accretion expenses increased by $56,055 due to an increase in our production and producing properties. General and administrative expenses decreased during the nine months ended September 30, 2012, compared to the nine months ended September 30, 2011, largely due to decreases in employee and officer expenses and other general and administrative expenses of $11,346 and $7,697, respectively, offset by an increase of $13,916 in public reporting and compliance related expense. Net Operating Loss.For the nine months ended September 30, 2012, our total net operating loss was $588,305 as compared to a net operating loss of $616,984 for the nine months ended September 30, 2011.Our net operating loss decreased over the prior period mainly due to increases in oil and gas sales of $381,828, which were offset by a $302,221 increase in lease operating expenses, associated with the workover of the Company’s wells during 2012. Other Expenses. For the nine months ended September 30, 2012, we recognized interest expense in the amount of $2,252,939 and a loss on embedded derivatives of $3,030,218 related to converted notes payable.This is in comparison to accrued interest expense in the amount of $161,484 and a loss on embedded derivatives of $870,575 for the nine months ended September 30, 2011. Net Loss. For the nine months ended September 30, 2012, our net loss was $5,871,462, as compared to a net loss of $1,649,043 for the nine months ended September 30, 2011.The $4,222,419 increase in our net loss between the comparable periods was mainly related to the increase in interest expense and loss on embedded derivatives related to our convertible notes payable for the nine months ended September 30, 2012, compared to the prior period and the increase in operating expenses, offset by the increase in revenues. Liquidity and Capital Resources.During the nine months ended September 30, 2012, we used $323,593 in operations, $274,527 in investing activities, related solely to property acquisitions and received $615,000 of cash from financing activities, related directly to proceeds on convertible notes.Our convertible notes are described below. 17 First Note and Warrants. On December 31, 2010, we entered into a credit facility with one investor, whereby the investor agreed to lend up to $2,250,000 to us in multiple installments in exchange for senior secured convertible promissory notes with a conversion price of $0.50 per share (the “First Notes”) and five-year warrants to acquire shares of common stock at an exercise price of $1.00 per share in the amount of each installment (the “First Warrants”). The notes were due on December 31, 2013, or upon default, whichever was earlier, and accrued interest at the annual rate of 10%. Pursuant to the credit facility, we issued the following notes and warrants to the investor on the following dates: Date of Note Amount of Note Number of Warrants December 31, 2010 January 20 , 2011 March 9, 2011 June 20, 2011 June 30, 2011 TOTAL The agreement provided that the investor would lend additional amounts to us in installments, as requested by us; provided that we provided the proposed use of proceeds for each requested amount. On April 13, 2012, we issued 1,240,000 shares of our common stock to the investor who elected to convert the outstanding principal amount of $620,000 due on its First Note dated December 31, 2010 into shares of our common stock at a conversion price of $0.50 per share. On June 1, 2012, we issued an additional 1,180,000 shares of our common stock to the investor who elected to convert the remaining outstanding principal amount of $590,000 due on its First Notes dated January 20, 2011, March 9, 2011, June 20, 2011 and June 30, 2011 into shares of our common stock at a conversion price of $0.50 per share. On June 11, 2012, we issued 300,481 shares of our common stock to the investor who elected to convert all of the accrued interest due on its First Notes dated December 31, 2010, January 20, 2011, March 9, 2011, June 20, 2011 and June 30, 2011 into shares of our common stock at a conversion price of $0.50 per share. Following such conversions, the First Notes are no longer outstanding and we extinguished $1,210,000 in principal and $150,240.11 in accrued and unpaid interest due under the First Notes in connection with such conversions. Second Note and Warrants. On October 14, 2011, weentered into acredit facilitywith an investor unrelated to the investor described above pursuant to which the investor agreed to lend up to $1,500,000 to us in multiple installments in exchange for convertible promissory notes with a conversion price of $0.50 per share (the “Second Notes”) and five-year warrants to acquire shares of common stock at an exercise price of $1.00 per share in the amount of each installment (the “Second Warrants”). On June 4, 2012, we and the investor agreed to increase the total amount of the credit facility to $1,590,000.Pursuant to the credit facility, we issued the following notes and warrants to the investor on the following dates: Date of Note Amount of Note Number of Warrants October 14, 2011 November 29, 2011 December 19, 2011 February 10, 2012 March 30, 2012 June 4, 2012 TOTAL 18 The agreement provided that the investor would lend additional amounts to us in installments, as requested by us; provided that we provide the proposed use of proceeds for each requested amount. On June 7, 2012, we issued 3,314,062 shares of our common stock to the investor who elected to convert the outstanding principal amount of $1,590,000 and all of the accrued interest due on its convertible promissory notes dated October 14, 2011, November 29, 2011, December 19, 2011, February 10, 2012, March 30, 2012, and June 4, 2012 into shares of common stock at a conversion price $0.50 per share. Following such consummation, the Second Notes are no longer outstanding and we extinguished $1,590,000 in principal and $67,030.56 in accrued and unpaid interest due under the Second Notes. As of September 30, 2012, we had current liabilities in the amount of $742,808, of which $321,082 were represented by accounts payable and accrued liabilities and $421,726 represented by other payable.As of September 30, 2012, we had long-term liabilities consisting of an asset retirement obligation of $61,283. We had no other liabilities and no other long term commitments or contingencies as of September 30, 2012. As of September 30, 2012, we had total current assets of $723,505, consisting of cash of $610,349, accounts receivable of $75,245, related party receivable of $29,517 and prepaid expenses of $8,394. As of September 30, 2012, we had a working capital deficit of $19,303 and an accumulated deficit of $7,050,455. In the opinion of management, available funds will not satisfy our working capital requirements to operate at our current level of activity for the next twelve months. If we do not raise additional capital, then we may not be able to conduct oil and gas exploration and development activities and expand our operations. Our forecast for the period for which our financial resources will be adequate to support our operations involves risks and uncertainties and actual results could differ as a result of a number of factors. In addition to generating revenues from our current operations, we will need to raise additional capital to expand our operations to the point at which we are able to operate profitably. We have been, and intend to continue, working toward identifying and obtaining new sources of financing. No assurances can be given that we will be successful in obtaining additional financing in the future. Any future financing that we may obtain may cause significant dilution to existing stockholders. Moreover, in the event that we can raise additional funds, we cannot guarantee that additional funding will be available on favorable terms. Any debt financing or other financing of securities senior to common stock that we are able to obtain will likely include financial and other covenants that will restrict our flexibility. Any failure to comply with these covenants would have a negative impact on our business, prospects, financial condition, results of operations and cash flows. If adequate funds are not available, we may be required to delay, scale back or eliminate portions of our operations or to obtain funds through arrangements with strategic partners or others that may require us to relinquish rights to certain of our assets. Accordingly, the inability to obtain such financing could result in a significant loss of ownership and/or control of our assets and could also adversely affect our ability to fund our continued operations and our expansion efforts with respect to our properties. During the remainder of2012 and through 2013, we expect that the following will continue to impact our liquidity: (i) legal and accounting costs of being a public company; (ii) expected expenses related to the exploration and development of our properties; (iii) expected expenses related to repair and maintenance costs on wells that are currently producing and (iv) anticipated increases in overhead and the use of independent contractors for services to be provided to us. We will need to obtain funds to pay those expenses. Other than those items specified above, we are not aware of any other known trends, events or uncertainties, which may affect our future liquidity. We are in the exploration stage, have limited revenue and have incurred net losses to date.These factors raise substantial doubt about our ability to continue as a going concern. No assurances can be given that we will obtain sufficient working capital to sustain ongoing operations. The financial statements do not include any adjustments that might be necessary if we are unable to continue as a going concern. We are not currently conducting any research and development activities. We do not anticipate conducting such activities in the near future. In the event that we expand our operations, then we may need to hire additional employees or independent contractors as well as purchase or lease additional equipment. Our management believes that we do not require the services of independent contractors to operate at our current level of activity. However, if our level of operations increases beyond the level that our current staff can provide, then we may need to supplement our staff in this manner. 19 Off-Balance Sheet Arrangements. We have no off-balance sheet arrangements as of September 30, 2012. Item 3. Quantitative and Qualitative Disclosures about Market Risk. Pursuant to Item 305(e) of Regulation S-K (§ 229.305(e)), the Company is not required to provide the information required by this Item as it is a “smaller reporting company,” as defined by Rule 229.10(f)(1). Item 4. Controls and Procedures. Evaluation of disclosure controls and procedures. We maintain controls and procedures that are designed to ensure that information required to be disclosed in the reports that we file or submit under the Securities Exchange Act of 1934, as amended, is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms, and that such information is accumulated and communicated to our management including our principal executive and principal financial officer, to allow timely decisions regarding required disclosures. Based upon the evaluation by our principal executive and principal financial officer, of those controls and procedures, performed as of the end of the period covered by this report, our principal executive and principal financial officer concluded that our disclosure controls and procedures were not effective due to our over reliance on consultants in our accounting and financial statement closing processes.To address the need for more effective internal controls, management has plans to improve the existing controls and implement new controls as our financial position and capital availability improves. Changes in internal controls. There were no changes in our internal control over financial reporting that occurred during the fiscal quarter covered by this report that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. PART II — OTHER INFORMATION Item 1. Legal Proceedings. From time to time, we may be party to various legal proceedings. We do not currently expect that any currently pending legal proceedings will have a material adverse effect on our business, results of operations or financial condition. Item 1A. Risk Factors. There have been no material changes from the risk factors previously disclosed in the Company’s Form 10-K/A filed with the Commission on October 19, 2012, which risk factors are incorporated by reference herein, and investors are encouraged to read and review the risk factors included in the Form 10-K prior to making an investment in the Company. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. None. Item 3.Defaults Upon Senior Securities. None. Item 4.Mine Safety Disclosures. Not applicable. 20 Item 5.Other Information. The information set forth below is included herewith for the purpose of providing the disclosures required under “Item 3.03 – Material Modification to Rights of Security Holders” and “Item 5.03 – Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year” of Form 8-K. As described above under “Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations” – “Recent Events”, on October 11, 2012, the Company filed with the Nevada Secretary of State, a Certificate of Designations, Establishing the Designations, Preferences, Limitations and Relative Rights of Its Series B Preferred Stock (the “Designation”).The Designation, which was approved by the Board of Directors on October 9, 2012 and authorized under the Company’s Articles of Incorporation, which provides the Board of Directors the right to designate series of preferred stock, provided for the designation of a series of 1,000 shares of Series B Preferred Stock, par value $0.001 (the “Series B Preferred Stock”).The Series B Preferred Stock have no dividend rights, no liquidation preference, no redemption rights and no conversion rights. The Series B Preferred Stock have the right, voting in aggregate, to vote on all shareholder matters (including, but not limited to at every meeting of the stockholders of the Company and upon any action taken by stockholders of the Company with or without a meeting) equal to fifty-one percent (51%) of the total vote (the “Super Majority Voting Rights”). Additionally, we are not allowed to adopt any amendments to our Bylaws, Articles of Incorporation, as amended, make any changes to the Certificate of Designations establishing the Series A Preferred Stock, or effect any reclassification of the Series A Preferred Stock, without the affirmative vote of at least 66-2/3% of the outstanding shares of the Series B Preferred Stock. No shares of the Company’s newly designated Series B Preferred Stock have been issued. The Company also filed a Certificate of Withdrawal with the Secretary of State of Nevada on October 11, 2012, which terminated its previous designation of Series A Convertible Preferred Stock, of which no shares were outstanding as of such termination. Item 6.Exhibits. Certificate of Designations of Series B Preferred Stock (1) Certificate of Withdrawal of Certificate of Designation of Series A Convertible Preferred Stock (1) Certification of Principal Executive and Financial Officer, pursuant to Rule13a-14 and 15d-14 of the Securities Exchange Act of 1934 (1) Certification of Principal Executive and Financial Officer, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002 (1) 101.ins* XBRL Instance Document (1) 101.sch* XBRL Taxonomy Schema Document (1) 101.cal* XBRL Taxonomy Calculation Linkbase Document (1) 101.lab* XBRL Taxonomy Label Linkbase Document (1) 101.pre* XBRL Taxonomy Presentation Linkbase Document (1) (1) Filed herewith. * XBRL (Extensible Business Reporting Language) information is furnished and not filed or a part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise is not subject to liability under these sections. 21 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. United American Petroleum Corp., a Nevada corporation Date: November 14, 2012 By: /s/ Michael Carey Michael Carey Chief Executive Officer, Chief Financial Officer, President, Treasurer and a director (Principal Executive and Financial Officer) 22 Exhibit Index Certificate of Designations of Series B Preferred Stock (1) Certificate of Withdrawal of Certificate of Designation of Series A Convertible Preferred Stock (1) Certification of Principal Executive and Financial Officer, pursuant to Rule13a-14 and 15d-14 of the Securities Exchange Act of 1934 (1) Certification of Principal Executive and Financial Officer, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002 (1) 101.ins* XBRL Instance Document (1) 101.sch* XBRL Taxonomy Schema Document (1) 101.cal* XBRL Taxonomy Calculation Linkbase Document (1) 101.lab* XBRL Taxonomy Label Linkbase Document (1) 101.pre* XBRL Taxonomy Presentation Linkbase Document (1) (1) Filed herewith. * XBRL (Extensible Business Reporting Language) information is furnished and not filed or a part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise is not subject to liability under these sections. 23
